Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered, but are moot with the additional of Nostry et al. Nostry et al. teaches “A method for managing a multi-destination flight of an aircraft comprises a first step of constructing an initial flight plan of a mission between an endmost departure point and an endmost arrival point, having a series of temporally ordered waypoints. A second step comprises selecting one or more waypoints from among the waypoints, and transforming the selected waypoint or waypoints into one or more corresponding intermediate touchdown points, each intermediate touchdown point having the same initial coordinates as the corresponding waypoint of which it is the transform, and each intermediate touchdown point comprising a computerized relationship of association with a dedicated intermediate arrival procedure, ready to be activated.” Beda et al. remains relevant, but lacks key elements of the claimed invention which are disclosed by Nostry et al. Further, Coulmeau et al. is included for the explicit teachings of taxiing an aircraft.
Claim Objections
Claim 19 is objected to because of the following informalities: a route graph pruning module configured to prune the route graph by minimizing free space moves that are no along a guideline of any taxiways or runways; should be changed to a route graph pruning module configured to prune the route graph by minimizing free space moves that are not along a guideline of any taxiways or runways;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15-17, & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nostry et al. (U.S. Patent No. 10,290,218) in view of Coulmeau et al. (U.S. Patent Publication No. 2009/0018713)
Regarding claim 1, Nostry et al. teaches A system for autonomous taxi route planning for an aircraft, the system comprising: a processor; and memory, the memory storing instructions, when executed by the processor, cause the processor to: (Col. 2, ll. 37-60; Nostry et al. has the requisite equipment to perform the route planning problem.) receive a route planning problem, generated from a clearance command received at the aircraft from a ground control station and comprising a sequence of named places, which include one or more taxiways, to a named destination on an airport ground; and (Col. 9, ll. 5-23; Nostry et al. plans a route using multiple waypoints which act as named places and the route may end at an airport.) autonomously generate an executable taxi route corresponding to the planning problem based on pre determined criteria by: (Col. 9, ll. 27-54; The flight management systems generates the completed route based on the selected waypoints) iterating through a plurality of stages, wherein the stages comprise one or more data structures that associate a start pose of the aircraft and each of the sequence of named places with a set of zones and vertices and associates the named destination with one or more goal poses. (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Further, the waypoints act as goal poses for the aircraft. While Nostry et al. fails to disclose the term taxiing, Nostry et al. teaches an aircraft having taxiing capabilities from one point on the ground to a grounded destination from takeoff to completion which includes multiple legs for the aircraft to take. Examiner maintains belief that Nostry et al. teaches taxiing as it is required in order for an aircraft to leave an airport and when arriving at a destination, however, Coulmeau et al. discloses a taxiing system and makes up for any deficiencies relating to taxiing. 
Nostry et al. and Coulmeau et al. are both directed to aircraft control operations and are obvious to combine because Nostry et al. is improved with the explicit taxiing system within Coulmeau et al. which was well known before the effective filing date of the claimed invention. Nostry et al. must require taxiing an aircraft when arriving or departing, however, because Nostry et al. fails to disclose the explicit term taxiing, Coulmeau et al. is included to enhance the taxiing teachings. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Nostry et al. in view of Coulmeau et al.
Regarding claim 3, Nostry et al. teaches the system of claim 1, wherein the sequence of named places, include one or more holds at named intersections. (Col. 20, ll. 24-46; Nostry et al. discloses stopover points which are common for aircraft to perform at airport intersections which Nostry et al. teaches Col. 19, ll. 44-46)
Regarding claim 4, Nostry et al. teaches The system of claim 1, wherein generating the executable taxi route includes: generating grounding references for the sequence of named places and the named destination included in the clearance command to generate a grounded clearance; generating a route graph by searching a set of all feasible routes between a set of the vertices and associated zones of the stages based on the grounded clearance between the start pose of the aircraft and the named destination included in the clearance command; pruning the route graph by minimizing free space moves that are not along guidelines of any taxiways; and extracting a shortest path to generate the executable taxi route. (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Further, the waypoints act as goal poses for the aircraft. See also Col. 19, ll. 1-20; The route is produced on a graphical interface. Further, Nostry et al. understands the properties of the aircraft and the selected routes, thus selecting the most efficient path in order to save fuel.)
Regarding claim 5, Nostry et al. teaches The system of claim 1, wherein generating the route graph includes inserting speculative free space moves to connect the start pose and each of the one or more goal poses or to a taxi network. (Col. 19, ll. 1-67; The graphical interface may have any number of sequences added between a start and an end of the route.)
Regarding claim 6, Nostry et al. teaches the system of claim 5, wherein the free space moves are generated using a closed form solution involving only six combinations of straight line and left and right turn movements. (Col. 19, ll. 21-32; Nostry et al. discloses selecting any number of additional sequences between the start and end of the rote, these additional waypoints may consist of straight line, left and right turn movements.)
Regarding claim 7, Nostry et al. teaches the system of claim 6, wherein the turn movements include a center of rotation defined by an intersection between an axis of non-steerable wheels and an axis of a steerable wheel of the aircraft. (Abstract; This is a standard aircraft which has a center of rotation, non-steerable wheels and steerable wheels.)
Regarding claim 8, Nostry et al. teaches the system of claim 1, a plurality of goal poses are determined as candidate poses for the named destination. (Col. 9, ll. 27-54; The waypoints act as candidate poses. Further, the aircraft is posed at the end of the route as well as multiple stages throughout the route.)
Regarding claim 9, Nostry et al. teaches the system of claim 1, a sequence of traversable zones are found for the sequence of named places. (Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. The sequences act as traversable zones for the aircraft.)
Regarding claim 10, Nostry et al. teaches the system of claim 1, wherein the route planning problem includes one or more of the following inputs: an airport map, and an aircraft kinematic model, and an aircraft footprint. (Col. 7, ll. 61-67; The kinematics as well as further information on the aircraft is disclosed by Nostry et al.)
Regarding claim 15, Nostry et al. teaches the system of claim 10 wherein the aircraft footprint includes an undercarriage constraint and an aircraft constraint. (Col. 7, ll. 61-67; The kinematics and aircraft footprint may consist of an undercarriage constraint and aircraft constraint.)
Regarding claim 16, Nostry et al. teaches The system of claim 1, wherein generating the executable taxi route occurs in k+2 stages, wherein k represents the number of places named in the sequence of named places included in the clearance command. (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Any number of stages may be added.)
Regarding claim 17, Nostry et al. teaches the system of claim 1, wherein the executable taxi route includes one or more of the following criteria: a path that a drive-by-wire system can follow accurately, a path that keeps the plane on pavement, and a path that is free of collision with known obstacles. (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. generates a route for an aircraft that avoids all obstacles, and ends on pavement at an airport or other relevant location.)
Regarding claim 19, Nostry et al. teaches A system for autonomous taxi route planning for an aircraft, the system comprising: a clearance manager configured to generate a planning problem based on a clearance; (Col. 2, ll. 37-60; Nostry et al. has the requisite equipment to perform the route planning problem.) and a route planner configured to generate a planned taxi route from the planning problem, the route planner comprising: a sequence of named places, which include one or more taxiways, to a named destination on an airport ground   (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route including named places to airports) a grounding reference module configured to generate a grounded clearance from the planning problem; (Col. 9, ll. 9-11; Nostry et al. generates a grounded clearance based on the generated route.) a route graph generation module configured to generate a route graph by literately searching a set of all feasible routes based on the grounded clearance; (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. See also Col. 19, ll. 1-20; The route is produced on a graphical interface. All possible waypoints and sequences may be selected between the final and start of the aircraft.)  a route graph pruning module configured to prune the route graph by minimizing free space moves that are no along a guideline of any taxiways or runways; (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Further, the waypoints act as goal poses for the aircraft. See also Col. 19, ll. 1-20; The route is produced on a graphical interface. Further, Nostry et al. understands the properties of the aircraft and the selected routes, thus selecting the most efficient path in order to save fuel thus minimizing free movement. While Nostry et al. fails to disclose the term taxiing, Nostry et al. teaches an aircraft having taxiing capabilities from one point on the ground to a grounded destination from takeoff to completion which includes multiple legs for the aircraft to take.)
Regarding claim 20, Nostry et al. teaches A method for generating a route graph for autonomous taxi route planning for an aircraft, the method, (Col. 2, ll. 37-60; Nostry et al. discloses a method for generating a route graph for an aircraft.)  comprising a sequence of named places, which include one or more taxiways, to a named destination on an airport ground: building the route graph based on clearance command by iterating through k+2 stages, wherein a stage comprises a data structure that associates a part of a clearance route with a set of zones and vertices, wherein k represents a number of named places included in the clearance route, wherein iterating through the k+2 stages includes: at a first stage, recursively finding all zones connected to a starting zone associated with a start pose; (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Further, multiple stages may be selected between a start and end of the route.) for k stages following the first stage, computing a set of vertices and zones associated with each stage; (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Any number of stages may be added.) and at a last stage, determining a set of goal poses for the named destination based on the clearance route. (Col. 19, ll. 37-43; The goal is determined prior to generating the route. While Nostry et al. fails to disclose the term taxiing, Nostry et al. teaches an aircraft having taxiing capabilities from one point on the ground to a grounded destination from takeoff to completion which includes multiple legs for the aircraft to take.)
Regarding claim 21, Nostry et al. teaches wherein the route graph is generated based on the clearance command by iterating through k+2 stages, wherein k represents a number of the sequence of named places included in the clearance route, wherein iterating through the k+2 stages includes: (Col. 2, ll. 37-60; Nostry et al. discloses a method for generating a route graph for an aircraft wherein the route comprises many sequences .) at a first stage, recursively finding all zones connected to a starting zone associated with the start pose; fork stages following the first stage, computing a set of vertices and zones associated with each stage; (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. Any number of stages may be added.) and at a last stage, determining a set of goal poses based on the clearance route. (Col. 19, ll. 37-43; The goal is determined prior to generating the route. While Nostry et al. fails to disclose the term taxiing, Nostry et al. teaches an aircraft having taxiing capabilities from one point on the ground to a grounded destination from takeoff to completion which includes multiple legs for the aircraft to take.)
Claims 11-14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nostry et al. in view of Yu et al. (U.S. Patent Publication No. 2015/0339931).
Regarding claim 11, Nostry et al. teaches the system of claim 10 (see above) but fails to teach wherein the airport map is partitioned into zones, the zones being one of three types: taxiway, runway, and non-movement.
Yu et al. makes up for the deficiencies in Nostry et al. Yu et al. teaches wherein the airport map is partitioned into zones, the zones being one of three types: taxiway, runway, and non-movement. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Nostry et al. and Yu et al. are both directed to vehicle control systems and are obvious to combine because Nostry et al. is improved with the breakdown of airports within Yu et al. which was well known before the effective filing date of the claimed invention. Airports with taxiing services and zones for taxiing were well known before the filing date of the claimed invention as seen within Yu et al. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Nostry et al. in view of Yu et al. 
Regarding claim 12, Nostry et al. teaches the system of claim 10 (see above) but fails to teach wherein the airport map includes a taxiway network, the taxiway network including a plurality of guidelines.
Yu et al. makes up for the deficiencies in Nostry et al. Yu et al. teaches wherein the airport map includes a taxiway network, the taxiway network including regulation centerlines/guidelines. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Regarding claim 13, Nostry et al. teaches the system of claim 10 (see above) but fails to teach wherein the taxiway network is a graph of centerlines/guidelines and vertices, wherein each vertex represents an entry point into a zone.
Yu et al. makes up for the deficiencies in Nostry et al. Yu et al. teaches wherein the taxiway network is a graph of guidelines and vertices, wherein each vertex represents an entry point into a zone. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Regarding claim 14, Nostry et al. teaches wherein the route graph includes nodes built on top of taxi vertices and poses, edges representing valid movements between states along taxi edges and free space moves, and breadth-first graph expansion. (Col. 3, ll. 3-67 & Col. 12, ll. 4-26; Nostry et al. creates a route having multiple named places in each sequence of the route. All the sequences include poses and valid movements for the aircraft. See also Col. 19, ll. 1-20; The route is produced on a graphical interface. Further, Nostry et al. understands the properties of the aircraft and the selected routes, thus selecting the most efficient path in order to save fuel or selecting more segments as to avoid obstacles.)
Regarding claim 18, Nostry et al. teaches the system of claim 1 (see above) but fails to teach wherein the aircraft is an unmanned aircraft.
Yu et al. makes up for the deficiencies in Nostry et al. Yu et al. teaches wherein the aircraft is an unmanned aircraft. (Abstract; See "Systems, methods, and devices are provided for providing flight response to flight-restricted regions. The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  

10/17/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661